And DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 05/02/2022 in which claim 4 is currently amended while claims 14-18 have been newly added. By this amendment, claims 1-18 are now pending in the application.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 05/11/2022 and 05/24/2022 have been considered and placed of record. Initialed copies are attached herewith.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Christopher J. McDonald Reg. No. 41,533 on 05/24/2022.
The application has been amended as follows: 
In claim 15,line 2, replace “between the battery pack and charging device” with -- between the battery pack and the charging device --
In claim 16, line 2, replace “a charging device” with -- the charging device.--
Allowable Subject Matter
Claims 1-18 are allowed over the prior art of record.
Regarding claim 1, the prior art of record either taken alone or in combination with art filed on 05/11/2022 and 05/24/2022 fails to teach or reasonably disclose a battery pack charging system comprising among other patentable features, “…a current blocking member mechanically connected to the switch and configured to turn off the switch by causing a bending deformation when a potential difference formed between both electrodes of the battery pack is equal to or greater than a reference value”.
Regarding claim 4, patentability exists at least in part with the claimed limitations of, “…a current blocking member mechanically connected to the switch and configured to turn off the switch by causing a bending deformation when a potential difference formed between both electrodes of the battery pack is equal to or greater than a reference value, wherein a first end of the current blocking member in a longitudinal direction is directly or indirectly fixed to the battery pack or a ground, and wherein a second end of the current blocking member is a free end having a positionBIRCH, STEWART, KOLASCH & BIRCH, LLPCAM/CJM/cjmApplication No.: 17/047,172Docket No.: 3563-0751PUS1Reply to Office Action of February 03, 2022Page 3 of 9 which is changeable by the bending deformation”.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Claims 2-3,13-18 depend directly from claim 1 and thus are also allowed for the same reasons.
Claims 5-12 depend either directly or indirectly from claim 4 and thus are also allowed for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,570,924 to Endo et al., (Endo) discloses the general state of the art regarding a battery pack.
JP 2004133568 A to Uda Satoshi discloses a rush current preventing device.
CN 104779661 A to Endo et al., (Endo) discloses the general state of the art regarding a cell group.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        May 24, 2022